HEAD, J.
We regard the principle ruled in Winter v. Baldwin, 89 Ala. 483, as applicable to this case, and of controlling influence upon its decision. The petition to vacate the levy upon the particular shares of stock, in question, alleges no fact going to show that the sale of that stock, and its transfer to another owner, by the process of execution, under our statute, would at all interfere with the operation of the bank as a governmental agency, offending the laws of the United States concerning national banks. If, as counsel suggests, the shares of officers of the bank could not be levied on and sold without putting such officers and directors out of office, and, consequently, that such a levy and sale would not be permitted because it would thus operate to obstruct the management of the bank, it will be time enough to say so, when that case arises. This petitioner is neither an officer nor director.
The ruling of the special judge was correct, and the judgment is affirmed.